

Advanced Micro Devices, Inc.
Executive Incentive Plan
(Amendment and Restatement Approved by the Board of Directors on February 12,
2016)
(Approved by the Stockholders on May 12, 2016)
(Amendment Approved by the Board of Directors on February 8, 2018)




1.
Purposes.

The purposes of the Advanced Micro Devices, Inc. (“AMD”) Executive Incentive
Plan are to motivate the Company’s key employees to improve stockholder value by
linking a portion of their cash compensation to the Company’s financial
performance, reward key employees for improving the Company’s financial
performance, and help attract and retain key employees. The Plan is intended to
permit the payment of bonuses that qualify as performance-based compensation
under Section 162(m) of the Code.
 
2.
Definitions.

Wherever the following terms are used in the Plan they shall have the meanings
specified below, unless the context clearly indicates otherwise.
 
 
A.
“Award” means, with respect to each Participant, any cash incentive payment made
under the Plan for a Performance Period, including Awards that qualify as
performance-based compensation under Section 162(m) of the Code.

 
 
B.
“Code” means the Internal Revenue Code of 1986, as amended.

 
 
C.
“Committee” means the Compensation and Leadership Resources Committee of AMD’s
Board of Directors, or such other committee designated by that Board of
Directors, which is authorized to administer the Plan under Section 3 hereof.
With respect to payments hereunder intended to qualify as performance-based
compensation under Section 162(m) of the Code, the Committee shall be comprised
solely of two or more directors who are “outside directors” under Section 162(m)
of the Code.

 
 
D.
“Company” means AMD and any corporation or other business entity of which AMD
(i) directly or indirectly has an ownership interest of 50% or more, or (ii) has
a right to elect or appoint 50% or more of the board of directors or other
governing body.

 
 
E.
“Key Employee” means any employee of the Company whose performance the Committee
determines can have a significant effect on the success of the Company.

 
 
F.
“Participant” means any Key Employee to whom an Award is granted under the Plan.

 
 
G.
“Performance Period” means any fiscal year of the Company or such other period
as determined by the Committee.

 
 
H.
“Plan” means this Plan, which shall be known as the AMD Executive Incentive
Plan.

 
3.
Administration.

 




--------------------------------------------------------------------------------




 
A.
The Plan shall be administered by the Committee. Subject to the requirements for
qualifying payments hereunder as performance-based compensation under
Section 162(m) of the Code, the Committee shall have the authority to:

 
 
(i)
interpret and determine all questions of policy and expediency pertaining to the
Plan;

 
 
(ii)
adopt such rules, regulations, agreements and instruments as it deems necessary
for its proper administration;

 


 
(iii)
select Key Employees to receive Awards;

 
 
(iv)
determine the terms of Awards;

 
 
(v)
determine amounts subject to Awards (within the limits prescribed in the Plan);

 
 
(vi)
determine whether Awards will be granted in replacement of or as alternatives to
any other incentive or compensation plan of the Company or an acquired business
unit;

 
 
(vii)
grant waivers of Plan or Award conditions (other than Awards intended to qualify
as performance-based compensation under Section 162(m) of the Code);

 
 
(viii)
accelerate the payment of Awards (but with respect to Awards intended to qualify
as performance-based compensation under Section 162(m) of the Code, only as
permitted under that Section);

 
 
(ix)
correct any defect, supply any omission, or reconcile any inconsistency in the
Plan, any Award or any Award notice;

 
 
(x)
take any and all other actions it deems necessary or advisable for the proper
administration of the Plan;

 
 
(xi)
adopt such Plan procedures, regulations, subplans and the like as it deems are
necessary to enable Key Employees to receive Awards; and

 
 
(xii)
amend the Plan at any time and from time to time, provided however that no
amendment to the Plan shall be effective unless approved by the
Company’s stockholders, to the extent such stockholder approval is required
under Section 162(m) of the Code.

 
 
B.
The Committee may delegate its authority to grant and administer Awards to a
separate committee; however, only the Committee may grant and administer Awards
which are intended to qualify as performance-based compensation under
Section 162(m) of the Code.

 
4.
Eligibility.





--------------------------------------------------------------------------------




Only Key Employees as designated by the Committee are eligible to become
Participants in the Plan. No person shall be automatically entitled to
participate in the Plan.
 
5.
Performance Goals.

 
 
A.
The Committee shall set forth in writing objectively determinable performance
goals (“Performance Goals”) applicable to a Participant for a Performance Period
prior to the commencement of such Performance Period, provided, however, that
such goals may be established after the start of the Performance Period but,
with respect to an Award that is intended to qualify as performance-based
compensation under Section 162(m) of the Code, in no event later than the latest
time permitted by Section 162(m) of the Code with respect to any payments
intended to qualify as performance-based compensation under Section 162(m) of
the Code (generally, no later than the earlier of (i) 90 days after the
commencement of the Performance Period or (ii) the lapse of 25% of the
Performance Period, and in any event while the outcome is substantially
uncertain) (the “162(m) Determination Date”).

 
 
B.
Each Performance Goal shall relate to one or more of the following business

 
 
•
 
Net income

 
 
•
 
Operating income

 
 
•
 
Earnings before interest and taxes

 
 
•
 
Earnings before interest, taxes, depreciation and amortization

 
 
•
 
Earnings per share

 
 
•
 
Return on investment



 
•
 
Return on capital

 
 
•
 
Return on invested capital

 
 
•
 
Return on capital compared to cost of capital

 
 
•
 
Return on capital employed

 
 
•
 
Return on equity

 
 
•
 
Return on assets

 
 
•
 
Return on net assets

 
 
•
 
Total stockholder return

 
 
•
 
Stockholder return

 




--------------------------------------------------------------------------------




 
•
 
Cash return on capitalization

 
 
•
 
Revenue

 
 
•
 
Revenue ratios (per employee or per customer)

 
 
•
 
Stock price

 
 
•
 
Market share

 
 
•
 
Stockholder value

 
 
•
 
Net cash flow

 
 
•
 
Cash flow

 
 
•
 
Cash flow from operations

 
 
•
 
Cash balance

 
 
•
 
Cash conversion cycle

 
 
•
 
Cost reductions and cost ratios (per employee or per customer)

 
 
•
 
New product releases

 
 
•
 
Strategic positioning programs, including the achievement of specified
milestones or the completion of specified projects.

 
 
 
C.
A Performance Goal applicable to an Award may provide for a targeted level or
levels of achievement measured on a GAAP or non-GAAP basis, as determined by the
Committee. A Performance Goal also may (but is not required to) be based solely
by reference to the performance of the individual, the Company as a whole or any
subsidiary, division, business segment or business unit of the Company, or any
combination thereof or based upon the relative performance of other companies or
upon comparisons of any of the indicators of performance relative to a peer
group of other companies. Unless otherwise stated, such a Performance Goal need
not be based upon an increase or positive result under a particular business
criterion and could include, for example, maintaining the status quo or limiting
economic losses (measured, in each case, by reference to specific business
criteria). The Committee, in its sole discretion, may provide that one or more
objectively determinable adjustments shall be made to one or more of the
Performance Goals applicable to an Award. Such adjustments may include one or
more of the following: (a) items related to a change in accounting principle;
(b) items relating to financing activities; (c) expenses for restructuring or
productivity initiatives; (d) other non-operating items; (e) items related to
acquisitions; (f) items attributable to the business operations of any entity
acquired by the Company during the applicable performance period; (g) items
related to the disposal of a business or segment of a business; (h) items
related to discontinued operations that do not qualify as a segment of a
business under applicable accounting standards; (i) items attributable to any
stock dividend, stock split, combination or exchange of stock

 




--------------------------------------------------------------------------------




 
occurring during the applicable performance period; (j) any other items of
significant income or expense which are determined to be appropriate
adjustments; (k) items relating to unusual or extraordinary corporate
transactions, events or developments, (l) items related to amortization of
acquired intangible assets; (m) items that are outside the scope of the
Company’s core, on-going business activities; (n) items related to acquired
in-process research and development; (o) items relating to changes in tax laws;
(p) items relating to major licensing or partnership arrangements; (q) items
relating to asset impairment charges; (r) items relating to gains or losses for
litigation, arbitration and contractual settlements; or (s) items relating to
any other unusual or nonrecurring events or changes in applicable law,
accounting principles or business conditions.

 
 
D.
With respect to an Award that is intended to qualify as performance-based
compensation under Section 162(m) of the Code, on or prior to the 162(m)
Determination Date, the Committee shall establish in writing a bonus formula
specifying the target level and/or other level(s) of performance that must be
achieved with respect to each criterion that is identified in a Performance Goal
in order for an Award to be payable and shall, for each Participant, establish
in writing a target (and/or other level(s)) Award payable under the Plan for the
Performance Period upon attainment of the Performance Goals.

 
 
E.
In the event Performance Goals are based on more than one business criterion,
the Committee may determine to make Awards upon attainment of the Performance
Goal relating to any one or more of such criteria, provided the Performance
Goals, when established, are stated as alternatives to one another at the time
the Performance Goal is established.

 
6.
Awards.

 
 
A.
During any fiscal year of the Company, no Participant shall receive an Award of
more than $10,000,000.

 
 
B.
No Award that is intended to qualify as performance-based compensation under
Section 162(m) of the Code shall be paid to a Participant unless and until the
Committee makes a certification in writing with respect to the attainment of the
Performance Goals to the extent required by Section 162(m) of the Code. Although
the Committee may in its sole discretion eliminate or reduce an Award payable to
a Participant pursuant to the applicable bonus formula, the Committee shall have
no discretion to increase the amount of a Participant’s Award as determined
under the applicable bonus formula.

 
 
C.
Unless otherwise directed by the Committee, each Award shall be paid on the
March 15 immediately following the end of the Performance Period to which such
Award relates.

 
 
D.
The payment of an Award requires that the Participant be on the Company’s
payroll as of the date of payment of the Award. Subject to the requirements for
qualifying payments hereunder as performance-based compensation under
Section 162(m) of the Code, the Committee may make exceptions to this
requirement in the case of change in control, retirement, death or disability,
as determined by the Committee in its sole discretion, provided, however, in the
case of retirement under an Award that is intended to qualify as
performance-based compensation under Section 162(m) of the Code, an exception
may be made by the Committee only if the performance goals for such qualifying
payments have been satisfied based on actual performance through the end of the
Performance Period (or if applicable, based on actual performance through the
termination date), the amount is pro-rated based on the time employed during the
Performance Period, and the payment is made at the same time similarly situated
participants receive bonuses for such Performance Period.

 




--------------------------------------------------------------------------------




 
E.
The Company shall withhold all applicable federal, state, local and foreign
taxes required by law to be paid or withheld relating to the receipt or payment
of any Award.

 
 
F.
At the discretion of the Committee, payment of an Award or any portion thereof
may be deferred under a nonqualified deferred compensation plan maintained by
the Committee until a time established by the Committee and in accordance with
the terms of such plan.



7.
General.

 
 
A.
No Awards that are intended to qualify as performance-based compensation under
Section 162(m) of the Code shall be paid under the Plan unless and until the
Company’s stockholders shall have approved the Plan and the business criteria
set forth above as required by Section 162(m) of the Code. So long as the Plan
shall not have been previously terminated by the Company, it shall be
resubmitted for approval by the Company’s stockholders in the fifth year after
it shall have first been approved by the Company’s stockholders, and no later
than every fifth year thereafter. In addition, the Plan shall be resubmitted to
the Company’s stockholders for approval as required by Section 162(m) of the
Code if it is amended in any way that changes the material terms of the Plan,
including by materially modifying the business criteria set forth above,
increasing the maximum Award payable under the Plan or changing the Plan’s
eligibility requirements.

 
 
B.
Any rights of a Participant under the Plan shall not be assignable by such
Participant, by operation of law or otherwise, except by will or the laws of
descent and distribution. No Participant may create a lien on any funds or
rights to which he or she may have an interest under the Plan, or which is held
by the Company for the account of the Participant under the Plan.

 
 
C.
Participation in the Plan shall not give any Key Employee any right to remain in
the employ of the Company. Further, the adoption of this Plan shall not be
deemed to give any Key Employee or other individual the right to be selected as
a Participant or to be granted an Award.

 
 
D.
The Plan shall constitute an unfunded, unsecured obligation of the Company to
make bonus payments from its general assets in accordance with the provisions of
the Plan. To the extent any person acquires a right to receive payments from the
Company under this Plan, such rights shall be no greater than the rights of an
unsecured creditor of the Company.

 
 
E.
The Plan shall be governed by and construed in accordance with the laws of the
State of Delaware.

 
 
F.
The Board may amend or terminate the Plan at any time and for any reason,
subject to stockholder approval as described above.

 




